Bryan, J.,
delivered the opinion of the Court.
Bartholomew Balls filed a hill in equity, in which it was alleged that Elizabeth Ballb was indebted to him by virtue of certain promissory notes; and that for the purpose of defrauding, delaying and hindering the said Benjamin in the collection of his debt, she was about to transfer to Sallie Balls Dampman, the wife of Win-field S. Dampman all of her property of every kind; especially her interest in a certain piece or parcel of land, described in the bill of complaint. The prayer was that Elizabeth Balls might be enjoined by writ of injunction from so conveying the said property, and that a trustee might be appointed to sell the land for the payment of the debt and for general relief. The Circuit Court at the hearing dismissed the bill. The question on which the case will be decided makes it unnecessary to state the proceedings more fully.
Except where changed by statute, it is an invariable rule that the holder of a debt cognizable at law cannot obtain relief in equity, until he has shown that his legal remedies are inadequate. If he seeks to subject real estate to the payment of his debt, he must obtain a jxxdgment creating a lien upon it; if he is pursuing' personal estate, he must obtain a lien by an execution on his judgment. When he has by these means acquired an interest in his debtor's property, he will bo in a condition to ask the aid of a Court of equity; if, in other respects, he can show a case within its jurisdiction. Wiggins vs. Armstrong, 2 Johns. Ch., 144; Brinkerhoff vs. Brown, 4 Johns. Ch., 671; Birely vs. Staley, 5 Gill & J., 432; Griffith vs Frederick Co. Bank, 6 Gill & J., 424. The Act of 1835, chapter 380, section 2, dispensed with the necessity of a judgment in all cases of proceedings in equity “to vacate any conveyance or contract or other act as fraudulent against creditors.” This Act clearly has no application where *390the thing complained of has not been executed, hut rests merely in contemplation or intention. And so it has been decided in Uhl vs. Dillon, 10 Md., 500, and Hubbard vs. Hubbard, 14 Md., 356. In the present case, the complainant is merely a creditor at large, and therefore the very foundation for his hill is wanting.
(Decided 22nd November, 1888.)
We must affirm the decree.

Decree affirmed.